DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed June 18, 2021 have been fully considered but they are not persuasive.
Claim 1 does not define the interior construction of the DC/DC converter.  Instead, the claim has been amended to recite that voltages are “applied” to node pairs.  
Murty uses the third node as a ground terminal.  In the first mode, Murty inputs voltage at the first terminal and down-converts it to output a voltage at the second terminal.  Normally, one would measure the full voltage potential against ground (i.e. 42v between the first node and third node).
But claim 1 recites “convert a first voltage applied between the first converter node and the second converter node”.  Murty “applies” a 42v potential to the first node, a 14v potential to the second node and 0v to the third node.  The voltage applied between first/second node is simply 28v (42 minus 14).
The same “applied” analysis is then carried out for the second node.
That Murty can connect an external voltage to node 230 is irrelevant (Remarks, page 12-13, bridging paragraph).  This feature is not prohibited by the claim language. 
Thus, the art rejection is maintained.

Drawings
Replacement figure 1 was received on June 18, 2021.  This drawing is acceptable and will be entered.  
Claim Objections
Claim 1 is objected to because the structure and intended functionality of the Applicants’ converter is not understood.  
First, the paragraphs cited by the Applicants (see Remarks, page 9, first paragraph) indicate that the converter is operated when one of the battery cell stacks 
The claim does not recite a second cell stack failure or the opening of switch (36).  Thus, the third node (23) is a ground for the entire circuit.  Node 22 is not a ground for the first battery cell stack.
Second, the Applicants’ figure 2 shows that that the third node (23) is a common ground.  The 1st load (50) uses the third node (23) as its ground potential; it does not use the second node (22).  It is unclear how the second node would be a ground for the first battery cell stack (14) and converter input, but not for the load (50) powered by that same stack.
Third, the converter has three terminals.  According to the Applicants’ interpretation, the second node is both the converter input ground and the converter output upper voltage potential.  It is unclear how that is possible.  By having the second node act as input and output, the equivalent circuit is:

    PNG
    media_image1.png
    534
    1300
    media_image1.png
    Greyscale

st node is converted and output on the 2nd node, then that voltage will be seen on the input as well.  This will then change the relative potential of the input.  The first battery cell stack and the converter will continue to drive the voltage of the second node to different values. 
Fourth, Figure 3 shows that the converter is transistor (25) and inductor (24).  The location of this circuitry indicates that is converts voltage between nodes 21 and 22 (with 23 acting as an unchanged ground).  It does not show how voltage is converted from node 21 to node 22 and then also changes ground from node 22 to node 23. 
Clarification is requested with any reply.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murty (US 6,909,201).

a first battery cell stack (28V) interconnected between a first stack node and a second stack node and configured to provide a first operation voltage; 
a second battery cell stack (14V) interconnected between the second stack node and a third stack node and configured to provide a second operation voltage; and 
a DC/DC converter (206) comprising a first converter node (left), a second converter node (right) and a third converter node (bottom) and configured to:
convert a first voltage applied between the first converter node and the second converter node to a first output voltage applied between the second converter node and the third converter node (see A, below), in a first mode; and 
converter a second voltage applied between the second converter node and the third converter node to a second output voltage applied between the first converter node and the second converter node (206 is bidirectional; see col. 3, line 2; thus, it operates in the reverse of the first mode), in a second mode, 
wherein the first system terminal is connected to the first stack node and the first converter node in parallel, the second system terminal is connected to the second stack node and the second converter node in parallel, and the third 
Murty anticipates the limitations of the wherein clause that the terminals are connected “in parallel”.  While the Applicants’ figure 2 shows a “parallel” junction (to the right of the converter), these are electrically identical to a common T-junction.  Drawing the three sides of the T so that two sides are “parallel” does not change their electrical functionality.  Such a “parallel” connection does not require a modification of Murty.
A)	Murty discloses a converter with three terminals, coupled to the positive terminal of the upper battery, the common node between batteries and the negative terminal of the lower battery.  Murty uses the third node as a common/permanent ground potential.  
Murty “applies” voltages to all three nodes (top bottom, right).  While Murty discusses that the converter inputs the 42V of the entire battery stack (222), measured between the 1st/3rd nodes, the voltage “applied” is also expressed as a function of the 2nd terminal.  For example, since the voltage potential between 1st and 3rd nodes is 42V and the potential between 2nd and 3rd nodes is 14V, “the voltage applied between the first converter node and the second converter node” is 28V (i.e. 42-14). 
The claim only broadly refers to voltages that are “applied”.  The claim does not define the structure of the converter by giving it distinct inputs, outputs, or internal structure.  The comments in the claim 1 objection (see above) are incorporated here.  
With respect to claim 7, Murty discloses the sum of the first operation voltage and the second operation voltage is about 48 V (Murty’s 42v is “about” 48v), and wherein the second operation voltage is about 12 V (Murty’s 14v is “About” 12v).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Murty in view of Sato (US 2005/0156574).

Murty and Sato are analogous because they are from the same field of endeavor, namely batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Murty’s battery stack to include a blocking element, as taught by Sato.  The motivation for doing so would have been to control when the Murty battery is allowed to charge and/or discharge.
With respect to claim 3, Sato discloses the second blocking element (14) is a second diode with an anode connected to the third stack node and a cathode connected to the third system terminal (see fig 3).  
With respect to claim 4, Sato discloses the second blocking element is a third switching element (12) configured to selectively block a current from the third system terminal to the third stack node.  When switch 12 is open, current from the battery – terminal to the third system terminal (8) is prevented. 
With respect to claim 5, Murty discloses a second switching element (D1) interconnected between the second system terminal and the second stack node.  
With respect to claim 6, Sato discloses at least one of the first switching element, the second switching element and the third switching element (12) is a relay.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836